Citation Nr: 1526539	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-27 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for nerve and muscle damage of the bilateral hands and arms.

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a right knee disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The appellant served in the South Carolina Army National Guard from April 1976 to May 1981 and had periods of active duty for training, to include from March 1976 to June 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veterans Benefits Management (VBMS) system contains a May 2015 brief.  The remainder of the documents in VBMS and the documents in the Virtual VA paperless claims system are either duplicative of the records in the paper claims file or irrelevant to the issues addressed herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to verify the appellant's periods of active duty for training and inactive duty for training in the South Carolina Army National Guard, to obtain VA examinations, and to secure outstanding records.    

The appellant's service personnel records establish that he served in the South Carolina Army National Guard; however, verification of the dates of his active duty for training and inactive duty for training is necessary.  

Additionally, the appellant's August 1975 enlistment examination shows that he had bilateral hearing loss at entry into service.  An April 2010 private treatment record included a report from the appellant that he believed that his left ear hearing loss had been worse since 1974 as a result of exposure to noise and gunfire during service.  To date, the appellant has not been afforded a VA examination to determine whether his preexisting hearing loss was aggravated by service.  Therefore, the Board finds that a VA examination and medical opinion are needed.  

Similarly, the appellant has contended that his right knee locks and gives out on him as a result of marching during service and basic training.  In a November 1980 report of medical history, the appellant reported that he had a "trick" or locked knee.  To date, the appellant has not been afforded a VA examination to determine the nature and likely etiology of the claimed right knee disorder.  Therefore, the Board finds that a VA examination and medical opinion are needed.  

The Board also finds that there are outstanding, potentially relevant records that should be secured.  Specifically, the appellant's service treatment records only contain reports of medical history and clinical evaluations; there are no records pertaining to treatment rendered to the appellant.  As the appellant has contended that he sought treatment for his knee during service, an attempt should be made to secure any outstanding service treatment records.  See, March 2010 claim.  

Moreover, the appellant has reported that he sought treatment at the VA healthcare system in Indianapolis, Indiana.  As there has been no attempt made to obtain VA treatment records, the appellant's VA treatment records should be secured.  

Furthermore, the appellant's private treatment records included a notation that he was in receipt of Social Security Administration (SSA) disability income.  However, the claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based.  Therefore, the AOJ should attempt to obtain the appellant's SSA records.  38 U.S.C.A. § 5107(a); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, or any other appropriate entity, to request the appellant's complete service treatment records and service personnel records and to determine whether he had any federalized service.

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of the attempts to locate his records as well as any further action to be taken.

The AOJ should also verify the appellant's periods of active duty for training and inactive duty for training and prepare a summary of the dates and types of service.  The summary should be associated with the claims file, to include whether any periods of his National Guard service was federalized service.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right knee disorder, bilateral hearing loss, a bilateral hip disorder, and nerve and muscle damage of the bilateral hands and arms.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to specifically include VA treatment records from the Indianapolis, Indiana, VA healthcare system.  

3.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the appellant, and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

4.  After completing the foregoing development, the appellant should be afforded a VA examination to determine the nature and etiology of the appellant's bilateral hearing loss. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and statements.  The examiner should specifically consider the April 2010 and June 2010 private treatment records that contained appellant's reports of noise exposure during service and of worsening hearing due to service.  

It should be noted that the appellant is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should state whether there was an increase in severity of the appellant's preexisting hearing loss during any period of active duty, active duty for training, and inactive duty for training.  If the evidence reflects an increase in service, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  In so doing, the examiner should consider the appellant's military occupational specialty and assertions of loud and hazardous noise exposure during service.    

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the appellant's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the appellant should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and statements.  The examiner should specifically consider the November 1980 report of medical history that contained the appellant's report of a "trick" or locked knee.  

It should be noted that the appellant is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the Veteran has a current right knee disorder that manifested during a period of active duty, active duty for training, or inactive duty for training, or is otherwise causally or etiologically related such a period of service, to include from marching and basic training.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination or obtaining a medical opinion addressing the bilateral hip and nerve and muscle damage claims.

7.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




